On Motion fob Review of Order Denying Post-Trial Release

PER CURIAM.
We grant review of the trial court’s order denying movant Toccara McClover’s bond pending appeal of her conviction of felony retail theft. Neither the trial court’s order nor the transcript of the *1179June 13, 2012 hearing reflect that the trial court considered the criteria for post-conviction bond set forth in Younghans v. State, 90 So.2d 308 (Fla.1956). See Fla. R.Crim. P. 3.691(a). The trial court’s order denying bond did not “set forth the factual basis on which the decision was made and the reasons therefor.” Fla. R.App. P. 9.140(h)(3). We remand to the trial court for a new bond hearing.

Motion granted and remanded for further proceedings.

WARNER, POLEN and TAYLOR, JJ., concur.